  
       
   

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

» 12/9/2019
DATE FILED .

DUNNINGTON

BARTHOLOW & MILLER LLP
ATTORNEYS AT LAW

230 Park Avenue, 21* Floor | New York, NY 10169 | Telephone: 212.682.8811 | www.dunnington.com | SBlaustein@dunnington.com

December 9, 2019

VIA ECF AND EMAIL

Hon. Analisa Torres

United States District Judge

Daniel Patrick Moynihan Courthouse

500 Pearl Street

New York, New York 10007
TorresNYSDChambers(@nvsd.uscourts.gov

Re: Blendi Sahiti v. Tarentum, Ltd. et. al. (49-CV-07377) (AT)
Dear Judge Torres:

My firm represent Defendants Tarentum Ltd., Fabio Camardi and Manuela Calabrese. I
write in accordance with Section I of Your Honor’s Individual Practices to request that the Initial
Pretrial Conference re-scheduled for Friday December 13, 2019 at 11:20 a.m. be adjourned. The
reason for my request is that I have to appear in Richmond County pursuant to an Order to Show
Cause in connection with a preliminary injunction motion in Colon v, Bushwick Properties, Inc.

(Richmond Co. Index No. 85124/2016) on December 13, 2019 at 9:30.

The original date for the conference was December 10, 2019 which was adjourned by the
Court earlier today. (ECF 20). The basis for the request is my actual engagement on another
matter. This is the first request for an adjournment. I have conferred with counsel for Plaintiff
who does not object. Further, the parties are available later in the day on the thirteenth. I believe
that I could be in Court by 2:30 if that is convenient.

Thank you for your consideration.

Respectfully submitted,
s/Samuel Blaustein

GRANTED. The initial pretrial conference scheduled for
December 13, 2019, at 11:20 a.m. is RESCHEDULED to
ce: (Via ECF) December 13, 2019, at 2:30 p.m.
Zachary J. Liszka, Esq.

SO ORDERED.

Dated: December 9, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
